11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Bobby Bowen,                                  * From the 70th District
                                                Court of Ector County,
                                                Trial Court No. A-119,070.

Vs. No. 11-12-00112-CV                        * May 30, 2014

Robert E. White and Childs,                   * Memorandum Opinion by Bailey, J.
Bishop & White, PC,                             (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the judgment of the trial court insofar as it entered a take-nothing summary
judgment on the negligence cause of action asserted by Bobby Bowen against
Robert E. White and Childs, Bishop & White, PC. We affirm the judgment of the
trial court in all other respects, including its entry of a take-nothing summary
judgment against Bobby Bowen on his gross negligence cause of action. The cause
is remanded for further proceedings. The costs incurred by reason of this appeal are
taxed 50% against Bobby Bowen and 50% against Robert E. White and Childs,
Bishop & White, PC.